Exhibit 10.1

 

PURCHASE AND SERVICE AGREEMENT

 

This PURCHASE AND SERVICE AGREEMENT, dated as of September 14, 2016 hereof (this
“Agreement”), is by and between BCL-EQUIPMENT LEASING LLC., an Illinois limited
liability company, (“Seller”), and ARISTA CAPITAL LTD., a Nevada corporation
(“Buyer”).

 

WITNESSETH:

 

WHEREAS, the Buyer desires to purchase certain Business Equipment Leases (the
“Leases”) and the Seller desires to sell and assign these Leases to the Buyer as
set forth herein; and

 

WHEREAS, the Buyer desires to have the Seller continue to service these Leases
and the Seller wishes to continue to service these Leases; and

 

WHEREAS, the price to purchase and service such Leases shall be set forth below;
and

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1. PURCHASE

 

The Buyer has agreed to purchase each of the Leases set forth in Exhibit A for
an amount that yields the Buyer a 20% return, and accordingly, the price for all
the Leases hereby purchased is set forth in Exhibit A (the “Purchase Price”).
Under no circumstances shall the Buyer purchase any of the Lease Escrow Amounts
(as defined in Section 2, below), and the Purchase Price shall be reduced
accordingly by the amount of the Lease Escrow Amounts. Except as provided
herein, the Buyer hereby purchases the Leases and such other documents
(hereinafter the “Loan Documents”) executed by the lessee (the “Debtor”) as set
forth in such Leases that are attached in Exhibit A and all related security
including without limitation all security agreements and all titles that show
Seller as the lien holder in the collateral (hereinafter the “Collateral”) as
set forth below.

 

SECTION 2. ASSIGNMENT

 

The Seller hereby assigns, conveys, sells and transfers to the Buyer as of the
date hereof all of its right, title and interest in the Leases attached as
Exhibit A and shall execute the Assignment set forth in Exhibit C to this
Agreement. Notwithstanding the foregoing, several of the Leases as set forth in
Exhibit D, escrow certain amounts from the respective Debtors for maintenance
and security purposes (herein the “Lease Escrow Amounts”), and such Lease Escrow
Amounts are owed to the respective Debtor at the end of the lease term to the
extent that the Debtor is not in default of such Lease. The Seller shall not
assign and the Buyer will not assume the Lease Escrow Amounts, and Seller shall
retain all obligations to return such Lease Escrowed Amounts (whether collected
prior to or after the date of this Agreement) to the particular Debtor. However,
in the event of a lease default that is not cured and Seller is able to retain
such Lease Escrow Amounts (hereinafter a “Lease Default”), then Seller agrees to
remit one half (50%) of the particular Lease Escrow Amount to Buyer within 10
days of such Lease Default.

 



 1 

 

 

SECTION 3. CERTAIN REPRESENTATIONS

 

(a) The Buyer represents and warrants that it has duly authorized, executed and
delivered this Agreement, and this Agreement constitutes its legal, valid and
binding obligation enforceable against the Buyer in accordance with its terms,
except as enforcement of the terms hereof and thereof may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium or
similar laws affecting enforcement of creditors’ rights generally, and general
principles of equity.

 

(b) The Seller represents and warrants that it has duly authorized, executed and
delivered this Agreement, and this Agreement constitutes its legal, valid and
binding obligation enforceable against the Seller in accordance with its terms,
except as enforcement of the terms hereof and thereof may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium or
similar laws affecting enforcement of creditors’ rights generally, and general
principles of equity.

 

(c) Seller also provides the following representations and warranties to Buyer:

 

(i) Seller has good and marketable title to each of the Leases, and upon
transfer to Buyer, each Lease will be free and clear of any and all liens,
pledges, charges, or security interests of any nature and Seller has the full
right and authority to sell and assign the Leases, and further the Leases were
executed with duly authorized and legally binding upon Seller and the Debtor;

 

(ii) The schedule attached as Exhibit "B" shows the payment history and payments
to be received under of each Lease, and to the best of Seller’s knowledge, all
information regarding the Leases that has been provided by Seller to Buyer is
true and correct in all material respects;

 

(iii) The Collateral is undamaged and has not experienced any casualty during
the term of the Lease except as provided in Schedule 3(iii) attached hereto.

 

(iv) To the best of Seller’s knowledge, no Leases are subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Leases or the exercise of the
rights thereunder, render the Leases unenforceable, in whole or in part, or
subject it to any right of rescission, set-off, counterclaim or defense and no
such right has been asserted.

 

(v) The Leases contain customary and enforceable provisions, (and are not
subject to consumer loan regulations), such as to render the rights and remedies
of the holder thereof adequate for the realization against the collateral of the
benefits of the security, including realization by judicial foreclosure.

 

(vi) Since their origination, the Leases have not been in default except as
provided in Schedule 3(vi).

 



 2 

 

 

(vii) To the best of Seller’s knowledge the Collateral is being operated with
all necessary inspections, licenses and certificates necessary to operate such
Collateral for the business purposes of the Debtor.

 

(viii) The Leases and other agreements executed in connections therewith are
genuine, and each is the legal, valid and binding obligation of the Debtor
thereof, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization or similar laws
effecting the enforcement of creditors’ rights generally and by general equity
principles.

 

(ix) The proceeds of the Leases have been fully disbursed, and there is no
requirement for future advances thereunder.

 

(x) The Leases and Loan Documents comply with all applicable laws, statutes, and
regulations.

 

(xi) The Debtor is not required to consent to any assignment and transfer of the
Leases and Loan Documents as contemplated herein.

 

The representations and warranties of the Buyer and Seller shall survive the
execution of this Agreement and assignment of the Leases

 

SECTION 4. COVENANTS

 

1. Seller shall retain, and Buyer shall not assume or be responsible or liable
for in any way any debts, contracts, liabilities, commitments or obligations of
Seller of any kind or nature whatsoever, whether absolute or contingent,
liquidated or unliquidated, disclosed or undisclosed and whether or not known or
unknown, accrued or matured, and whether related to or not related to the Leases
which exist prior to the date of this Agreement (collectively, “Retained
Liabilities”).

 

2. Seller and Buyer agree to cooperate in executing any required documents
necessary to provide Buyer with a first lien priority security interest in the
Collateral and to add Buyer as the certificate holder with respect to insurance
and title covering the Collateral.

 

3. Seller agrees to protect, indemnify, defend and hold harmless the Buyer, its
directors, officers, agents, employees, affiliates, successors, and assigns,
against all liability, loss, damage or expenses up to the amount of the Purchase
Price(including, without limitation, attorneys’ fees) arising out of: (i) any
claims that may arise with respect to the Leases prior to the date of this
Agreement, (ii) claims that arise with respect to any Retained Liabilities,
including without limitation, any obligations to collect or return the Lease
Escrow Amounts; or (iii) any claims that arise from a breach of the Seller’s
representations and warranties as set forth above.

 

4. Purchaser agrees to protect, indemnify, defend and hold harmless the Seller,
its directors, officers, agents, employees, affiliates, successors, and assigns,
against all liability, loss, damage or expenses up to the amount of the Purchase
Price (including, without limitation, attorneys’ fees) arising out of any claims
that may arise with respect to the Leases after the date of this Agreement;
provided, however, losses, liability, damage or expense caused by Seller’s
actions or inactions as servicer of the Leases shall be excluded from this
indemnity.

 



 3 

 

 

SECTION 5. LEASE SERVICING

 

A. Seller shall be responsible for administering the Leases, collecting all
payments (principal, interest, late fees, or receipts resulting from the
liquidation of any collateral) and disbursing to Buyer its share of all amounts
received.

 

B. Seller hereby represents, warrants and covenants that it shall exercise that
degree of ordinary care that would be exercised by bankers or financiers, in the
industry, in administering a Lease in accordance with the usual practices and
procedures employed by Seller on similar Leases or leases for its own account
taking into consideration the size of the Lease, creditworthiness of the
applicable Debtor, other credit extended to the applicable Debtor and other
matters customarily taken into account in underwriting and administering similar
Leases or lease in the ordinary course of Seller's business. Seller hereby
represents, warrants and covenants that it shall use reasonable efforts,
consistent with the efforts Seller utilizes in connection with Leases or leases
for its own account, to insure that the Lease documents are enforceable in
accordance with their terms, comply with regulatory requirements related
thereto, and provide customary rights and remedies to the holder thereof.

 

C. Subject to and in accordance with the terms and conditions set forth in this
Agreement, and all applicable laws, Buyer authorizes Seller to perform the
following services in connection with servicing each of the Leases:

 

(a)Verify, where applicable, that the property encumbered by each Lease is valid
collateral and insured (at the Debtor’s expense) by a sufficient casualty
insurance policy and that Debtor has sufficient liability insurance coverage.

 

(b)Keep appropriate accounting records on each note or lease and the sums
collected thereon, which records will reflect the amounts collected as to
principal, interest and late charges, and, if applicable, insurance, taxes and
other specified amounts. Those records will be available for review by the Buyer
during regular business hours at Seller’s corporate office.

 

(c)Until the total amount due under each Lease is paid in full:

 

(i)Proceed diligently to collect all payments due under the terms of the note or
lease and promptly pay the proper parties, when and if due, principal, interest,
late charges, insurance and other specified funds.

 

(ii)In the event the Debtor fails to make any payments to as required by the
terms of the note or lease, Seller will take steps to collect the payment
including but not limited to delivering default notices, commencing and pursing
foreclosure procedures, and obtaining representation in litigation and
bankruptcy proceedings as deemed necessary or appropriate by Seller in its
business judgment to fully protect the interests of Buyer as the ultimate lender
in the Lease.

 



 4 

 

 

(d)Provide Buyer with regular statements regarding Lease collections, but in no
event less frequently than monthly.

 

(e)Buyer hereby authorizes and empowers Seller on its behalf, to (1) execute and
deliver demands for payoff and beneficiary’s statements of condition and the
like; (2) execute and deliver any instruments of satisfaction or cancellation,
or of partial or full release, discharge, or reconveyance, or authorizations in
connection therewith, with respect to any Leases paid in full and with respect
to the related personal property on such Leases , (3) deliver any and all other
documents with respect to any Leases that are customary and consistent with
Lease servicing practices pertaining to such Leases; (4) consent to
modifications of the Leases if the effect of any such modification will not
materially or adversely affect the security provided by the personal property in
connection therewith; (5) institute foreclosure proceedings (judicial or
non-judicial), obtain a deed-in-lieu thereof, engage in settlement discussions,
and enter into forbearance and other settlement-related agreements (which
agreements may contain provisions that release or waive claims against a Debtor
or guarantor; and (6) take title in the name of Buyer to any property upon
foreclosure or delivery of a deed-in-lieu thereof. Notwithstanding any other
provision contained herein, Seller may not permit any modification to any Lease
that would change the interest rate, forgive the payment of any principal or
interest (expressly excluding late charges or the difference between default and
non-default interest), change the outstanding principal amount, or extend the
maturity date, without Buyer’s prior consent.

 

D. Buyer authorizes Seller to retain monthly, as compensation for administration
services performed hereunder, an amount which is equal to 2.0% of the scheduled
payment amount of each Lease, as indicated herein (the “Servicing Fee”), (b) 50%
of all penalties, and or late charges collected from the borrower pursuant to
the terms of each Lease, and (c) and 50% of the default interest collected from
the Debtor pursuant to the terms of each Lease. Seller shall promptly remit the
remaining amount received by each Debtor, less any Expenses as provided in 5(E)
below, to Buyer. The Seller shall make one monthly remittance to the Buyer that
includes all lease payments collected from the Debtors under the Leases and
provide Buyer with such remittance information on the monthly collections. In
the event there are insufficient funds from collections under the Leases to pay
the Servicing Fee and/or the Expenses, Buyer shall remit the amount of any
Expenses directly to Seller within 5 business days, however, the Servicing Fee
shall accrue until such time that the Collateral is sold or released.

 

E. Buyer shall pay the "Expenses," related to the collection or enforcement of a
defaulted Lease unless otherwise provided in this Agreement or other Agreements
between the parties. The term “Expenses” shall mean all reasonable out of pocket
expenses incurred by Seller or any agent of Seller in connection with the
collection of a Lease including, but not limited to, outside attorneys’ fees,
court charges, insurance, repairs to any vehicle, towing charges, repossession
charges, costs of re-sale of any vehicle, advertising costs, and all other costs
and expenses typically incurred by a lender in connection with the collection of
a similar Lease.

 



 5 

 

 

SECTION 6. CLOSING AND DELIVERABLES.

 

Section 6.1 This Agreement shall be effective as of the date written above (the
“Closing”) shall take place via electronic transfer and execution of documents
and corresponding wire transfers

 

Section 6.2 At the Closing, the Seller shall:

 

A. Deliver copies of the resolutions of the Seller authorizing and approving
this Agreement and all transaction and other documents;

 

B. execute and deliver to the Buyer a bill of sale in the form of Exhibit E.
attached hereto (the “Bill of Sale”), together with such other instruments of
transfer necessary or appropriate to transfer or vest in the Buyer the Leases
and Loan Documents

 

C. Such other documents as may be reasonably requested by Buyer's counsel.

 

SECTION 7. MISCELLANEOUS

 

Section 7.1 Amendments and Waivers. No term, covenant, agreement or condition of
this Agreement may be terminated, amended or compliance therewith waived (either
generally or in a particular instance, retroactively or prospectively) except by
an instrument or instruments in writing executed by each party hereto.

 

Section 7.2 Notices. All notices hereunder shall be delivered to the addresses
set forth in the Agreement.

 

Section 7.3 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of, and shall be enforceable by, the parties hereto
and their respective successors and assigns. No party hereto may assign rights
or obligation hereunder without the consent of the other parties hereto.

 

Section 7.4 Governing Law and Jurisdiction. This Agreement and the rights and
obligations of the parties under this Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The Parties
hereto irrevocably agree that all actions arising directly or indirectly as a
result or in consequence of this Agreement shall be instituted and litigated
only in courts having situs in the City of New York, New York. The Parties
hereby consent to the exclusive jurisdiction and venue of any state or federal
court located and having its situs in New York, New York, and waives any
objection based on forum non conveniens.

 



 6 

 

 

Section 7.5 Attorneys Fees. The prevailing party shall have the right to collect
from the other party its reasonable costs and necessary disbursements and
attorneys' fees incurred in enforcing this Agreement.

 

Section 7.6 Counterparts. This Agreement may be executed by the parties hereto
by facsimile signature or portable document format (PDF) by electronic mail and
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

 

Section 7.7 Headings. The headings of the various sections of this Agreement are
for convenience of reference only and shall not modify, define or limit any of
the terms or provisions hereof or thereof

 

Section 7.8 Further Assurances. From time to time after the date hereof, without
additional consideration, each of the parties agrees to execute, acknowledge,
deliver, file and record, or cause to be executed, acknowledged, delivered,
filed and recorded, such further instruments, and take such other action, as may
be necessary or reasonably requested by the other party to make effective the
transactions contemplated by this Agreement and to provide the other party the
intended benefits of this Agreement. In furtherance of the foregoing, and not in
limitation thereof, upon reasonable request of the Buyer, the Seller shall
execute, acknowledge and deliver all such further assurances, deeds,
assignments, consequences, powers of attorney and other instruments and papers
as may be required to sell, transfer, assign, convey and deliver to the Buyer
all right, title and interest in, the Lease subject to this Agreement. Seller
shall retain in trust physical possession of the Lease documents and any other
documents or instruments in its physical possession relating to the Leases in
accordance with the terms of this Agreement for the benefit of Buyer as owners
of the Leases. Seller acknowledges that Buyer's interest in each and every Lease
made by Seller pursuant to this Agreement is subject to an assignment as set
forth in this Purchase Agreement and accordingly all rights as the lender under
the Lease are held by Buyer as the owner of the Lease.

 

 7 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
for the purposes herein expressed pursuant to all requisite authority as of this
14th day of September, 2016.

 

SELLER   BUYER       BCL-Equipment Leasing LLC   ARISTA CAPITAL LTD.         By:
BCL-M&E LLC, its Member   By:                              Name:
                            Name:   Ross A. Ettin                 Title:    
Title:         Address of Seller   Address of Buyer       450 Skokie Blvd.   200
Madison Avenue Suite 604   Suite 204 Northbrook, IL 60062   Morristown, NJ 07960

 



 8 

 

 

EXHIBIT “A”

PURCHASE PRICE AND LEASE DOCUMENTS LIST

 

LIST OF LEASES

 

Name of Lease  Purchase Price of each Lease            $                 
Aggregate Purchase Price:  $  

 

 

 

 

Contract #  Contract Receivable   Sale Price   Start Date  Maturity Date 
Payments Remaining   Payment Amount  15-383-1  $62,050.00   $46,345,65  
8/19/2015  9/19/2019   73   $850.00  15-426-1  $68,020.00   $50,240.18  
10/7/2015  11/7/2019   76   $895.00  16-042-1  $102,754.00   $75,842,75  
4/28/2016  11/28/2019   166   $619.00  16-052-1  $86,220.00   $62,134.89  
7/29/2016  2/29/2020   180   $479.00     $319,044.00   $234,563.47             
   

 



 

 